DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 9/28/2021 regarding the amendments/arguments as filed 9/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Status
Claims 1-16 are pending
Claims 7-16 are withdrawn.
Claims 1 and 4 are currently amended.

Claim Interpretation
To clarify the record, the Examiner interprets the element “a tuner wave detector” as a physical component that performs a function, but which does not contain any programming to perform a specific function. In support of this interpretation, the Examiner cites par. [0206] of the Specification, which describes the tuner wave detection unit as “a three-probe wave detector…with diodes”.
As such, any claim limitations of the type: “the tuner wave detector [functional limitation]” are merely intended uses of the tuner wave detector, and are not structural elements of the claim. Such limitations are given appropriate patentable weight to the extent that the prior art would be capable of performing those limitations, as set forth in MPEP 2114(II).

In contrast, the Examiner interprets the element “a tuner controller configured to” as a structural element, wherein the “configured to” limitations of the controller are structural features relating to the specific programming contained within said controller.

Claim Objections
Claim 1 is objected to due to the following minor informality: in line 18, the limitation should read “the tuner wave detector” for proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub. 2014/0299152) in view of Inoue (US Patent 8,828,254) and Ishii (US Patent 7,186,314), and/or over Yoshikawa (US Pub. 2014/0299152) in view of Inoue (US Patent 8,828,254), Ishii (US Patent 7,186,314), and Koshimizu (US Patent 8,741,095).
Regarding claim 1, Yoshikawa teaches a plasma processing apparatus ([0028] and Fig. 1, apparatus #10) comprising:
a chamber main body ([0028] and Fig. 1, vessel #10);

a wave guide tube ([0031] and Fig. 1, waveguide #24) connected between the microwave output device and the chamber main body (see Fig. 1); and
a tuner ([0031] and Fig. 1, tuner #22) provided in the wave guide tube (see Fig. 1).

Yoshikawa does not teach wherein the microwave output device includes a pulse generator.
However, Inoue teaches wherein a microwave output device includes a pulse generator (Inoue – C4, L16-20 and Fig. 2, pulse generator #112).
Yoshikawa and Inoue both teach microwave plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the microwave output device as taught by Yoshikawa to include the pulse generator as taught by Inoue in order to pulse-modulate the applied microwave (Inoue – C4, L17-19) for high precision plasma etching (Inoue – C1, L31-32).

Modified Yoshikawa does not teach wherein the tuner includes: a stub configured to be adjusted a protrusion amount with respect to an internal space of the wave guide tube, a tuner wave detector connected to the pulse generator and configured to detect a measured value corresponding to power of a microwave in the wave guide tube, nor a 
However, Ishii teaches wherein a tuner includes: a stub (Ishii – C6, L16 and Figs. 1-2, load matching unit #16 including stubs #71A-C) configured to be adjusted a protrusion amount with respect to an internal space of the wave guide tube (Ishii – C6, L29-35), a tuner wave detector (Ishii – C6, L36 and Figs. 1-2, detector #18 with three probes #81A-C) configured to detect a measured value corresponding to power of a microwave in the wave guide tube (Ishii – C6, L43-45), and a tuner controller (Ishii - C6, L48 and Fig. 1, controller #19) configured to adjust a protrusion amount of the stub on the basis of the measured value detected by the tuner wave detector (Ishii – C6, L48-55 and the control scheme as shown in Fig. 1).
Modified Yoshikawa and Ishii both teach microwave plasma apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the tuner as taught by modified Yoshikawa with the stub matching devices, detection unit, and controller as taught by Ishii in order to match the impedance between the power supply side and the load side (Ishii – C6, L54-55) in order to efficiently supply high-frequency EM fields to the chamber to efficiently generate plasma (Ishii - C13, L51-55).

Regarding the limitation “configured to operate the tuner detector at a timing based on the pulse frequency and the setting duty ratio obtained from the pulse generator”, the Examiner notes the breadth of the limitation still appears to read on the prior art, notably Ishii, for at least the following reasons.
Particularly, the limitation “configured to operate the tuner detector” does not specify any actual process step that the controller is actually configured to impart on the tuner detector. The claim is not so limited to the interpretation “configured to cause the tuner detector to detect the measured value at a timing based on the pulse frequency and the setting duty ratio”. The limitation merely requires that the controller be configured to operate it at such times. 
Additionally, the limitation “based on the pulse frequency and the setting duty ratio” is also broad, as “based on” broadly encompasses any possible relationship between the frequency/duty ratio and the timing. If the apparatus is capable of having the controller operate the tuner detector and also capable of generating a pulsed microwave with frequency and duty ratio, then any possible timing selected would be “based on” the pulse frequency and duty ratio since that’s what the apparatus is using for substrate processing.
As such, since Ishii teaches wherein a controller is operationally configured to operate the tuner detector and subsequently adjust a protrusion amount of a stub (see body of the rejection above), and Inoue teaches pulsed microwave generation (with a specified frequency and duty ratio by virtue of it being a pulsed signal), the apparatus as combined reasonably conveys to one of ordinary skill in the art that the controller would be able to “operate the tuner detector” during any and all periods of the pulse, which inherently have a pulse frequency and duty ratio. Thus the modified Yoshikawa apparatus teaches the limitation as above due to the breadth of the limitation.

Additionally/alternatively, modified Yoshikawa does not teach wherein the tuner controller is configured to operate the tuner detector at a timing based on the pulse frequency and the setting duty ratio obtained from the pulse generator.
However, Koshimizu teaches where a tuner controller (Koshimizu – [0067] and Fig. 1, control unit #80) is configured to operate the tuner detector (Koshimizu – [0068] and Fig. 1, matching unit #32 has an RF sensor for matching, see [0074] for the same feature of matching unit #74) at a timing based on the pulse frequency and the setting duty ratio (Koshimizu – [0081]: impedance matches during a high level and not during a low level;) obtained from the pulse generator (Koshimizu – [0009]: power is modulated to an on/off or high/low level with variable duty).
Modified Yoshikawa and Koshimizu both teach PECVD apparatuses, and are thus considered to be analogous art. Additionally, Koshimizu explicitly states: “the present invention may also be applied to…a microwave plasma processing apparatus” (Koshimizu – [0142]). It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the method as taught by modified Yoshikawa to operate the detector based on the pulse frequency and setting duty ratio of the microwave pulsed power in order to eliminate a hunting phenomenon during the automatic matching and effectively suppress reflected power from the plasma to the power supply (Koshimizu – [0082]). Additionally, Koshimizu teaches such a combination would minimize impedance change of the plasma and the reflected power even if the amplitude of the power is modulated at a regular interval to obtain desired 

To clarify the record, the claim limitations “configured to generate a microwave having a center frequency and a bandwidth respectively corresponding to a setting frequency and a setting bandwidth instructed by a controller, the microwave having power pulse-modulated such that a pulse frequency, a duty ratio, a high level and a low level respectively corresponding to a pulse frequency, a setting duty ratio, high level setting power and low level setting power instructed by the controller”, “configured to be adjusted a protrusion amount with respect to an internal space of the wave guide tube”, and “configured to detect a measured value corresponding to power of a microwave in the wave guide tube” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Yoshikawa apparatus would be capable of performing the intended uses above by virtue of the microwave generator as controlled by a controller (Yoshikawa – [0028], [0031], [0078]), which would be capable of pulse-modulating said microwave with a specific frequency, duty ratio, and high/low power settings (with structural features taught by Inoue and Ishii, as above), and by virtue of the stub tuners (Ishii – C6,L16-45) and detectors (Ishii - C6, L36), which would be capable of operating at a predetermined interval/timing based upon any desired parameter.

Regarding claim 2, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Yoshikawa apparatus would be capable of performing the intended use of the instant claim by operating the detectors (as taught by Ishii, and set forth above) in whatever time-dependent scheme is desired, as instructed by the tuner controller (as taught by Ishii, and set forth above) in conjunction with the microwave source (as taught by Yoshikawa with Inoue, and set forth above). Additionally, Koshimizu appears to explicitly teach impedance matching processes being performed at either a high or low state of pulsed power for plasma generation (see above citations from claim 1).

Regarding claim 3, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Yoshikawa apparatus would be capable of performing the intended use of the instant claim by operating the detectors (as taught by Ishii, and set forth above) in whatever time-dependent scheme is desired, as instructed by the tuner controller (as taught by Ishii, and set forth above) in conjunction with the microwave source (as taught by Yoshikawa with Inoue, and set forth above). Additionally, Koshimizu appears to explicitly teach impedance matching processes being performed 


Regarding claim 4, the entire claim is regarded as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The modified Yoshikawa apparatus would be capable of performing the intended use of the instant claim by virtue of the detector controller (as taught by Ishii, and set forth above), which performs calculations in conjunction with the microwave source (as taught by Yoshikawa with Inoue, and set forth above) that are capable of outputting high and lower power levels.
Additionally, Koshimizu appears to teach wherein impedance matching is done based upon a moving average of reflected power measured during operation (Koshimizu – [0022], [0037], [0109], [0112]).

If Applicant were to amend the claim to say “wherein the tuner controller is configured to…”, similar to the presentation of controller limitations in claim 1, this claim would be structural. For purposes of examination, however, this claim reads as an intended use of the controller.

Regarding claim 5, Yoshikawa teaches an electrode provided in the chamber main body (Yoshikawa – [0051] and Fig. 1, table #14a serves as an HF electrode); and 

Modified Yoshikawa does not teach wherein the tuner wave detector detects the measured value corresponding to power of a microwave in the wave guide tube at a timing further based on a pulse frequency and duty ratio of the radio power.
However, Ishii teaches wherein the tuner wave detector (as set forth above, taught by Ishii) is configured to detect the measured value corresponding to power of a microwave in the wave guide tube (Ishii – C6, L43-45).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the tuner as taught by modified Yoshikawa with the stub matching devices, detection unit, and controller as taught by Ishii in order to match the impedance between the power supply side and the load side (Ishii – C6, L54-55) in order to efficiently supply high-frequency EM fields to the chamber to efficiently generate plasma (Ishii - C13, L51-55).

To clarify the record, the claim limitations “configured to apply pulse-modulated radio frequency power to the electrode” and “detects the measured value corresponding to power of a microwave in the wave guide tube at a timing further based on a pulse frequency and a duty ratio of the radio frequency power” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II).
The modified Yoshikawa apparatus would be capable of performing the intended use of the instant claim by operating the detectors (as taught by Ishii, and set forth 
Additionally, Koshimizu teaches impedance matching for a pulsed power signal with a set duty ratio (Koshimizu – [0081]: impedance matches during a high level and not during a low level; [0009]: power is modulated to an on/off or high/low level with variable duty).

Regarding claim 6, Yoshikawa teaches an electrode provided in the chamber main body (Yoshikawa – [0051] and Fig. 1, table #14a serves as an HF electrode); and a radio frequency power supply (Yoshikawa – [0051]) configured to apply pulse-modulated radio frequency power to the electrode (Yoshikawa – [0051]).

Modified Yoshikawa does not teach wherein the tuner wave detector detects the measured value corresponding to power of a microwave in the wave guide tube at a timing further based on a pulse frequency and a duty ratio of the radio frequency power.
However, Ishii teaches wherein the tuner wave detector (as set forth above, taught by Ishii) is configured to detect the measured value corresponding to power of a microwave in the wave guide tube (Ishii – C6, L43-45).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the tuner as taught by modified Yoshikawa with the stub matching devices, detection unit, and controller as taught by Ishii in order to 

To clarify the record, the claim limitations “configured to apply pulse-modulated radio frequency power to the electrode” and “detects the measured value corresponding to power of a microwave in the wave guide tube at a timing further based on a pulse frequency and a duty ratio of the radio frequency power” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II).
The modified Yoshikawa apparatus would be capable of performing the intended use of the instant claim by operating the detectors (as taught by Ishii, and set forth above) in whatever time-dependent scheme is desired, as instructed by the detector controller (as taught by Ishii, and set forth above) in conjunction with the microwave source (as taught by Yoshikawa, and set forth above), which would be capable of outputting continuous wave or pulsed power.
Additionally, Koshimizu teaches impedance matching for a pulsed power signal with a set duty ratio (Koshimizu – [0081]: impedance matches during a high level and not during a low level; [0009]: power is modulated to an on/off or high/low level with variable duty).

Response to Arguments
The Examiner agrees with Applicant that the disclosure properly describes both a tuner and a tuner controller. However, the most recent amendments have introduced a new informality to claim 1, thus the claim continues to be objected to as set forth above.

The Examiner notes that the previous Office Action contains a section titled “Claim Interpretation” merely to help clarify the record regarding the interpretation of the “tuner wave detector” versus the “tuner controller”, but no limitations were regarded as invoking a section 112(f) interpretation. The Examiner agrees with the Applicant that the aforementioned elements do not invoke an interpretation as such.

Applicant is thanked for the amendments to claim 4 to alleviate issues of indefinite claim language as raised in the previous Office Action. As such, the rejections of claims 4-5 under section 112(b) are withdrawn.

Applicant argues that the prior art of record fails to disclose or suggest the limitation “a tuner controller configured to operate the tuner detector at a timing based on the pulse frequency and the setting duty ratio obtained from the pulse generator” of amended claim 1. Respectfully, the Examiner disagrees.
As discussed in the body of the rejection above, the Examiner believes the breadth of the limitation still causes it to read on the prior art, notably Ishii, for at least the following reasons.
Particularly, the limitation “configured to operate the tuner detector” does not specify any actual process step that the controller is actually configured to impart on the tuner detector. The claim is not so limited to the interpretation “configured to cause the tuner detector to detect the measured value at a timing based on the pulse frequency and the setting duty ratio”. The limitation merely requires that the controller be configured to operate it at such times. 
Additionally, the limitation “based on the pulse frequency and the setting duty ratio” is also broad, as “based on” broadly encompasses any possible relationship between the frequency/duty ratio and the timing. If the apparatus is capable of having the controller operate the tuner detector and also capable of generating a pulsed microwave with frequency and duty ratio, then any possible timing selected would be “based on” the pulse frequency and duty ratio since that’s what the apparatus is using for substrate processing.
As such, since Ishii teaches wherein a controller is operationally configured to operate the tuner detector and subsequently adjust a protrusion amount of a stub (see body of the rejection above), and Inoue teaches pulsed microwave generation (with a specified frequency and duty ratio by virtue of it being a pulsed signal), the apparatus as combined reasonably conveys to one of ordinary skill in the art that the controller would be able to “operate the tuner detector” during any and all periods of the pulse, which inherently have a pulse frequency and duty ratio. Thus the modified Yoshikawa apparatus teaches the limitation as above due to the breadth of the limitation.
Despite this, the Examiner has set forth an alternate/additional rejection using the Koshimizu reference that explicitly teaches the above limitation (see the body of the rejection above). As such, even if it could be shown that the combination of references Yoshikawa, Inoue, and Ishii fail to teach the limitation above, the combination of references Yoshikawa, Inoue, Ishii, and Koshimizu certainly do.

As a related matter, Applicant may considered amending claim 1 to further limit, but also further clarify, the feature as claimed. In particular, the Applicant may consider adding a specific process step instead of the phrase “to operate the tuner detector at a timing” to specifically recite what the tuner controller is “telling” the tuner detector to do, and when to do it. Additionally, the Applicant may consider amending the phrase “based on” to tie specific time periods of the operation of the controller to specific periods of the pulsed power signal. The suggestions herein should not be viewed as an admission by the Examiner that the amendments would overcome the prior art of record or even the current rejection, but are intended as helpful suggestions to limit the scope of the claim to more accurately reflect the Applicant’s invention.

Applicant’s request for rejoinder is noted, but is moot until such time when/if a claim is found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718